The evidence authorized a finding that Knight listed in writing with a real-estate broker certain described real estate at a price of $9500. The broker offered it for sale to Smith at this price. This offer was declined. Smith, however, made a counter offer of $8500 and gave the broker a check for $100 to be considered as earnest money if the counter offer was accepted. Thereafter, Knight wrote out an acceptance of this counter offer and delivered it to the broker who communicated with Smith in the manner prescribed by Smith and told him that Knight had accepted Smith's counter offer of $8500 in writing and had delivered the written acceptance to him, the broker. A few days later Smith notified the broker that he would not take the property. *Page 181 
I think the contract of sale was completed, for "an acceptance is authorized to be sent by the means used by the offeror . . unless the terms of the offer or surrounding circumstances known to the offeree otherwise indicate." Restatement of the Law of Contracts. American Law Institute, § 66. When Knight was the offeror, he used the broker as the means through which Smith was authorized to accept his offer, and when Smith made the counter offer, he was in effect the offeror and used this same broker as the means through which Knight was authorized to accept the terms of his offer or counter offer, and in neither case did the terms of the offer or the surrounding circumstances indicate otherwise.
The contract for the sale of the real estate being thus completed, its terms were of force, and under its terms the plaintiff was entitled to recover. Restatement of the Law of Contracts, American Law Institute, §§ 64-69.
I am authorized to say that Townsend, J., agrees with this special concurrence.